DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As to the amended claims and remarks, filed on 9/1/22, the previous 112f interpretation is withdrawn.
Based on the amended claims and remarks, most of the previous 112b rejections are withdrawn.  However, new rejections have been entered to address the claim amendments.
Regarding the claim amendments and remarks, the previous prior art rejection is withdrawn and a new prior art rejection is set forth (see below).

Claim Status
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what an “eccentric stirring apparatus” is attempting to define as recited in lines 5-6.  This is not a term of the art, and it is unclear what structure is intending to be defined.  Is the function of the device to eccentrically stir?  Is there something eccentrically formed about the device?  What is the apparatus structure, and also what is the apparatus function?
As to lines 7-8 of claim 1, it is unclear whether “to form a rotational flow of the liquid in the reaction container” is a function of just the ultrasonic apparatus or if this is also a function of the eccentric stirring apparatus. The examiner notes that the eccentric stirring apparatus is not functionally described, and the clause is ambiguous as to whether both apparatuses perform this function or not.
Claims 2-11 are rejected based on further claim dependency.
Regarding claim 8, it is unclear how the stirring speed is changed as recited in line 2. Because various components defining the stirring mechanism are unclear, and because these components do not appear to automatically include a stirring speed, then it is unclear what speed is being referred to, or how that stirring speed is achieved.  What is a speed of a eccentric stirring apparatus?  How does a piezoelectric element/ultrasonic apparatus have a speed?
Regarding claim 9, it is unclear how the stirring mechanism has a stirring speed as recited in line 4.  Because various components defining the stirring mechanism are unclear, and because these components do not appear to automatically include a stirring speed, then it is unclear what speed is being referred to, or how that stirring speed is achieved.  What is a speed of a eccentric stirring apparatus?  How does a piezoelectric element/ultrasonic apparatus have a speed?
As to claim 10, it is unclear how the reagent container becomes inclined, or how an inclination occurs as recited in line 4.  There is nothing recited in the claims that automatically includes the ability to change the angle/inclination of the container, and therefore, it is unclear what or how this inclination is achieved. 
With respect to claim 11, it is unclear what is attempting to be recited by “is temperature controlled”.  Is there a structure to control the temperature by heating or cooling?  Is the stirring mechanism just used in an ambient or controlled environment, and the environment in which the stirring mechanism is in is what controls the temperature?
As to claim 12, it is unclear what an “eccentric stirring apparatus” is attempting to define as recited in line 6.  This is not a term of the art, and it is unclear what structure is intending to be defined.  Is the function of the device to eccentrically stir?  Is there something eccentrically formed about the device?  What is the apparatus structure, and also what is the apparatus function?
As to lines 8-9 of claim 12, it is unclear whether “to form a rotational flow of the liquid in the reaction container” is a function of just the ultrasonic apparatus or if this is also a function of the eccentric stirring apparatus. The examiner notes that the eccentric stirring apparatus is not functionally described, and the clause is ambiguous as to whether both apparatuses perform this function or not.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 20120149127; hereinafter “Toyoshima”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) in view of Yamato et al (US 20110020948; hereinafter “Yamato”; already of record).
As to claim 1, Toyoshima teaches an automatic analyzer (Toyoshima; Title, Figs. 2, 4-6) comprising: 
a reaction container disk that holds a reaction container (Toyoshima teaches reaction disk 9); 
a stirring mechanism that stirs, without contacting liquid contained in the reaction container to form a rotational flow of the liquid in the reaction container (As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]); 
a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]); 
a reagent dispensing mechanism that suctions and discharges a reagent, wherein the stirring mechanism is provided at a position where the reagent dispensing mechanism discharges the reagent, and the reagent dispensing mechanism discharges the reagent to the reaction container installed in the stirring mechanism (Toyoshima teaches suctioning/discharging reagents using reagent dispensing mechanism 61, then stirring, where the reagents are then removed after stirring, and then reagents are added again; [62, 70, 73, 75, 76, 77]. Toyoshima teaches the discharging and stirring are repeated many times; [67].  The process of discharging takes place at the stirring mechanism 70/71);
a detector that measures a light emission amount of the reagent (Toyoshima; #14 Figs 1-3, [42, 47]); and
a controller programmed to control operation of the automatic analyzer including analysis of the light emission amount of the reagent (Toyoshima teaches a controller 4/4a/2a; Fig. 3 [34, 36]).
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Toyoshima does not specifically teach the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container. However, Wakamiya teaches the analogous art of an analyzer (Wakamiya; Title, Figs. 1-5. Wakamiya Figures 1-2 show the same overall design as figures 1-2 of Toyoshima) and with a stirring mechanism (Wakamiya figure 5 shows the same configuration of part 11, which contains the stirring mechanism, as respective figure 5 of Toyoshima.) and the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container (Wakamiya teaches the stirring mechanisms include eccentric motors/eccentric stirring apparatus; [36, 41], Fig. 3. Wakamiya figure 3 shows the four stirring motors similar to figure 3 of Toyoshima).  It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanisms of Toyoshima to include the eccentric stirring apparatus as in Wakamiya because Wakamiya teaches that it is well-known to use an eccentric motor to provide stirring (Wakamiya; [36, 41], Fig. 3). 
Toyoshima does not specifically teach a reagent disk that holds a reagent container; and a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, and the reagent dispensing mechanism that suctions a reagent in the reagent container and discharges the suctioned reagent to the reaction container installed in the stirring mechanism.  However, Yamato teaches the analogous art of an analyzer (Yamato; Title, Fig. 2) with a reagent disk that holds a reagent container (Yamato teaches reagent disk 11 or 12; [58] Fig. 2); and a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, and the reagent dispensing mechanism that suctions a reagent in the reagent container and discharges the suctioned reagent to the reaction container installed in the stirring mechanism (Yamato teaches reagent dispenser 23 suctioning from a reagent container on the disk and then discharging the reagent to the reaction container held by the stirring mechanism 27 at position 38; [58] Fig. 2). It would have been obvious to one of ordinary skill in the art to have modified the reagent dispenser which dispenses into the reaction container in the stirring mechanism of Toyoshima to have aspirated the reagent from a reagent disk and then dispensed the aspirated reagent into the reaction container as in Yamato because Yamato teaches that it is a well-known configuration of an analyzer to aspirate reagents from a reagent disk (Yamato; [58] Fig. 2).
As to claim 2, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism starts to discharge the reagent after the stirring mechanism starts to stir the liquid contained in the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 3, Toyoshima teaches the automatic analyzer according to claim 1, wherein the stirring mechanism stirs the liquid contained in the reaction container before the reagent dispensing mechanism completely discharges a predetermined amount of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 4, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism changes an amount per unit time of the reagent to be discharged, based on a total amount of the reagent discharged to the reaction container or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 5, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism discharges the reagent such that a relation of V.sub.A≤V.sub.B is established, where V.sub.A represents an amount per unit time of the liquid to be discharged after T.sub.A seconds from the start of discharge of the reagent to the reaction container, and V.sub.B represents an amount per unit time of the liquid to be discharged after T.sub.B seconds (where T.sub.A≤T.sub.B) from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 6, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism intermittently discharges the reagent to the reaction container several times, and the stirring mechanism stirs the liquid contained in the reaction container while the reagent dispensing mechanism stops discharging the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 7, Toyoshima teaches the automatic analyzer according to claim 6, wherein the reagent dispensing mechanism discharges the reagent to the reaction container several times such that a relation of V.sub.N≤V.sub.N+1 is established, where V.sub.N represents an amount of the liquid to be discharged at an N-th time and V.sub.N+1 represents an amount of the liquid to be discharged at an (N+1)-th time (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 8, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism changes a stirring speed based on a total amount of the reagent discharged to the reaction container by the reagent dispensing mechanism or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations.  As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed. Wakamiya also teaches the stirring motors which would be able to be controlled to change the speed; [36, 41], Fig. 3).
As to claim 9, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism stirs the liquid contained in the reaction container such that a relation of U.sub.N≥U.sub.N+1 is established, where U.sub.N represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent N times and U.sub.N+1 represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent (N+1) times (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed. Wakamiya also teaches the stirring motors which would be able to be controlled to change the speed; [36, 41], Fig. 3).
As to claim 11, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 20120149127; hereinafter “Toyoshima”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) in view of Yamato et al (US 20110020948; hereinafter “Yamato”; already of record) in view of Harada et al (Translation of JP2013246090; already of record; hereinafter “Harada”).
As to claim 10, Toyoshima teaches the automatic analyzer according to claim 6, with the stirring mechanism and the reagent dispensing mechanism bringing a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container (The modification in claim 1 above results in a reagent dispensing mechanism with a nozzle which would bring the nozzle into close proximity of the container wall to dispense the reagent while at the stirring mechanism; see claim 1 above). 
Toyoshima does not specifically teach the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position, and the reagent dispensing mechanism brings a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container when the reaction container is stopped at the second position.
“When” the reaction container is stopped at the second position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
However, Harada teaches the analogous art of an analyzer with a stirring mechanism, where the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position (Harada teaches the stirring mechanism rotating with an inclination of 10 degrees shown in figure 2 where the right side of the container at that position is higher than when the right side of the container would be rotated to the other side; Figs. 1-3, 5-6 [34-39, 42-51, 58-59]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism which has reagent dispensed into the container at the stirring mechanism of Toyoshima to include the rotating mechanism which rotates the container at an incline as in Harada, the resulting combination being the nozzle of Toyoshima discharging the reagent at any position of the stirring mechanism including the second position, because Harada teaches that using the inclined stirring mechanism helps to agitate the reaction fluid (Harada; [35-36]) and that high speed stirring is achieved thereby providing sufficient stirring performance (Harada; [14]), and that the stirring mechanism of Harada does not impair accuracy management and has a simple configuration (Harada; [16, 19]).
As to claim 11, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
If it is deemed that Toyoshima does not specifically teach that the stirring mechanism is temperature controlled, then Harada teaches the analogous art of an analyzer with a stirring mechanism which is temperature controlled (Harada teaches a stirring mechanism with a temperature control unit; Figs. 1-3, 5-6 [36-38]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism of Toyoshima to include a temperature control unit as in Harada because Harada teaches that the temperature control unit reduces the influence of outside air temperature and improves the accuracy of temperature control (Harada; [38]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 20120149127; hereinafter “Toyoshima”) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”).
As to claim 12, Toyoshima teaches an analysis method (Toyoshima; Title, Figs. 2, 4-6) comprising: 
a step in which a carrying mechanism carries a reaction container containing a sample from a reaction container disk to a stirring mechanism and installs the reaction container in the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]. As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]); 
a step in which the stirring mechanism starts to stir the sample contained in the reaction container without contacting the sample; a step in which a reagent dispensing mechanism discharges a reagent to the reaction container after the stirring mechanism starts the stirring (Toyoshima teaches discharging reagents using reagent dispensing mechanism 61, then stirring, where the reagents are then removed after stirring, and then reagents are added again; [62, 70, 73, 75, 76, 77]. Toyoshima teaches the discharging and stirring are repeated many times; [67]); 
a step in which the carrying mechanism returns the reaction container, to which the reagent is discharged, from the stirring mechanism to the reaction container disk (Toyoshima teaches carrying mechanism 30 moving container back to disk; [43]);
a step in which a detector measures a light emission amount of the reagent (Toyoshima; #14 Figs 1-3, [42, 47]); and
a step in which a controller controls analysis of the light emission amount of the reagent (Toyoshima teaches a controller 4/4a/2a; Fig. 3 [34, 36]).
Toyoshima does not specifically teach the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container. However, Wakamiya teaches the analogous art of an analyzer (Wakamiya; Title, Figs. 1-5. Wakamiya Figures 1-2 show the same overall design as figures 1-2 of Toyoshima) and with a stirring mechanism (Wakamiya figure 5 shows the same configuration of part 11, which contains the stirring mechanism, as respective figure 5 of Toyoshima.) and the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container (Wakamiya teaches the stirring mechanisms include eccentric motors/eccentric stirring apparatus; [36, 41], Fig. 3. Wakamiya figure 3 shows the four stirring motors similar to figure 3 of Toyoshima).  It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanisms of Toyoshima to include the eccentric stirring apparatus as in Wakamiya because Wakamiya teaches that it is well-known to use an eccentric motor to provide stirring (Wakamiya; [36, 41], Fig. 3). 

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al (US 20110020948; hereinafter “Yamato”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) alone, or alternatively over Yamato et al (US 20110020948; hereinafter “Yamato”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) in view of Toyoshima et al (US 20120149127; hereinafter “Toyoshima”; already of record).
As to claim 1, Yamato teaches an automatic analyzer (Yamato; Fig. 2 [58]) comprising: 
a reaction container disk that holds a reaction container (Yamato teaches disk 16); 
a stirring mechanism that stirs, without contacting liquid, liquid contained in the reaction container to form a rotational flow of the liquid in the reaction container (As best understood, Yamato teaches that 27 can be used to stir the cuvette between position 38 and reaction disk 16; [58]); 
a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism; (Yamato teaches catcher 27 to move the container between 16 and position 38; [58]); and 
a reagent disk that holds a reagent container (Yamato teaches reagent disk 11 or 12; [58] Fig. 2); 
a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, wherein the stirring mechanism is provided at a position where the reagent dispensing mechanism discharges the reagent, and the reagent dispensing mechanism discharges the reagent, which is sucked from the reagent container, to the reaction container installed in the stirring mechanism (Yamato teaches reagent dispenser 23 suctioning from a reagent container on the disk and then discharging the reagent to the reaction container held by the stirring mechanism 27 at position 38; [58] Fig. 2);
a detector that measures a light emission amount of the reagent (Yamato; #40 Fig. 2 [26, 51, 59, 135]); and
a controller programmed to control operation of the automatic analyzer including analysis of the light emission amount of the reagent (Yamato teaches a controller; Fig. 5, 6 [66, 73]).
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Toyoshima does not specifically teach the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container. However, Wakamiya teaches the analogous art of an analyzer (Wakamiya; Title, Figs. 1-5. Wakamiya Figures 1-2 show the same overall design as figures 1-2 of Toyoshima) and with a stirring mechanism (Wakamiya figure 5 shows the same configuration of part 11, which contains the stirring mechanism, as respective figure 5 of Toyoshima.) and the stirring mechanism including an eccentric stirring apparatus or an ultrasonic wave emission apparatus configured to emit ultrasonic waves from a piezoelectric element to a side surface of the reaction container to form a rotational flow of the liquid in the reaction container (Wakamiya teaches the stirring mechanisms include eccentric motors/eccentric stirring apparatus; [36, 41], Fig. 3. Wakamiya figure 3 shows the four stirring motors similar to figure 3 of Toyoshima).  It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanisms of Toyoshima to include the eccentric stirring apparatus as in Wakamiya because Wakamiya teaches that it is well-known to use an eccentric motor to provide stirring (Wakamiya; [36, 41], Fig. 3). 
If it is deemed that Yamato does not specifically teach a separate carrying mechanism and stirring mechanism, then Toyoshima teaches the analogous art of an automatic analyzer  (Toyoshima; Title, Figs. 2, 4-6) with a stirring mechanism that stirs liquid contained in the reaction container in a non-contact manner (As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]);  a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]). It would have been obvious to one of ordinary skill in the art to have modified the carrying mechanism and stirring mechanism of Yamato to be independent features as in Toyoshima because Toyoshima teaches that it is well-known to configure the stirring mechanism and carrying mechanism to be independent structures (Toyoshima; Figs. 2, 4-6), and one of ordinary skill in the art would have found it advantageous to be able to independently control each part in order save time such that each part could be operated independently while the other part was in use.
As to claim 2, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism starts to discharge the reagent after the stirring mechanism starts to stir the liquid contained in the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 3, Yamato teaches the automatic analyzer according to claim 1, wherein the stirring mechanism stirs the liquid contained in the reaction container before the reagent dispensing mechanism completely discharges a predetermined amount of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 4, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism changes an amount per unit time of the reagent to be discharged, based on a total amount of the reagent discharged to the reaction container or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 5, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism discharges the reagent such that a relation of V.sub.A≤V.sub.B is established, where V.sub.A represents an amount per unit time of the liquid to be discharged after T.sub.A seconds from the start of discharge of the reagent to the reaction container, and V.sub.B represents an amount per unit time of the liquid to be discharged after T.sub.B seconds (where T.sub.A≤T.sub.B) from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 6, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism intermittently discharges the reagent to the reaction container several times, and the stirring mechanism stirs the liquid contained in the reaction container while the reagent dispensing mechanism stops discharging the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 7, Yamato teaches the automatic analyzer according to claim 6, wherein the reagent dispensing mechanism discharges the reagent to the reaction container several times such that a relation of V.sub.N≤V.sub.N+1 is established, where V.sub.N represents an amount of the liquid to be discharged at an N-th time and V.sub.N+1 represents an amount of the liquid to be discharged at an (N+1)-th time (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 8, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism changes a stirring speed based on a total amount of the reagent discharged to the reaction container by the reagent dispensing mechanism or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Yamato teaches the stirring mechanism which would be capable of changing speeds; see claim 1 above. Further, the modification to include the stirrer of Toyoshima was made in claim 1 above, where Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed. Wakamiya also teaches the stirring motors which would be able to be controlled to change the speed; [36, 41], Fig. 3).
As to claim 9, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism stirs the liquid contained in the reaction container such that a relation of U.sub.N≥U.sub.N+1 is established, where U.sub.N represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent N times and U.sub.N+1 represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent (N+1) times (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Yamato teaches the stirring mechanism which would be capable of changing speeds; see claim 1 above. Further, the modification to include the stirrer of Toyoshima was made in claim 1 above, where Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed. Wakamiya also teaches the stirring motors which would be able to be controlled to change the speed; [36, 41], Fig. 3).
As to claim 11, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Yamato teaches an enclosed space in figure 1.  Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al (US 20110020948; hereinafter “Yamato”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) and in further view of Harada et al (Translation of JP2013246090; already of record; hereinafter “Harada”) alone, or alternatively over Yamato et al (US 20110020948; hereinafter “Yamato”; already of record) in view of Wakamiya, Y (US 20120087830; hereinafter “Wakamiya”) in view of Toyoshima et al (US 20120149127; hereinafter “Toyoshima”; already of record) and in further view of Harada et al (Translation of JP2013246090; already of record; hereinafter “Harada”).
As to claim 10, Yamato teaches the automatic analyzer according to claim 6, with the stirring mechanism and the reagent dispensing mechanism bringing a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container (The modification in claim 1 above results in a reagent dispensing mechanism with a nozzle which would bring the nozzle into close proximity of the container wall to dispense the reagent while at the stirring mechanism; see claim 1 above). 
Yamato does not specifically teach the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position, and the reagent dispensing mechanism brings a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container when the reaction container is stopped at the second position.
“When” the reaction container is stopped at the second position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
However, Harada teaches the analogous art of an analyzer with a stirring mechanism, where the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position (Harada teaches the stirring mechanism rotating with an inclination of 10 degrees shown in figure 2 where the right side of the container at that position is higher than when the right side of the container would be rotated to the other side; Figs. 1-3, 5-6 [34-39, 42-51, 58-59]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism which has reagent dispensed into the container at the stirring mechanism of Yamato to include the rotating mechanism which rotates the container at an incline as in Harada, the resulting combination being the nozzle of Yamato discharging the reagent at any position of the stirring mechanism including the second position, because Harada teaches that using the inclined stirring mechanism helps to agitate the reaction fluid (Harada; [35-36]) and that high speed stirring is achieved thereby providing sufficient stirring performance (Harada; [14]), and that the stirring mechanism of Harada does not impair accuracy management and has a simple configuration (Harada; [16, 19]).
As to claim 11, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Yamato teaches an enclosed space in figure 1.  Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
If it is deemed that Yamato does not specifically teach that the stirring mechanism is temperature controlled, then Harada teaches the analogous art of an analyzer with a stirring mechanism which is temperature controlled (Harada teaches a stirring mechanism with a temperature control unit; Figs. 1-3, 5-6 [36-38]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism of Yamato to include a temperature control unit as in Harada because Harada teaches that the temperature control unit reduces the influence of outside air temperature and improves the accuracy of temperature control (Harada; [38]).
Response to Arguments
Applicant's arguments filed on 9/1/22 have been considered, but are moot because the arguments are towards the claim amendments and not the current ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798